OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the Bar in this department on June 23, 1959.
On June 20, 1977, he was charged in a nine-count indictment filed in the United States District Court, District of New Jersey, with various violations of the bankruptcy law. On October 7, 1977 he pleaded guilty to count six of the indictment, charging him with a felony in that he (together with six other defendants and one unindicted coconspirator) "in contemplation of the filing of a bankruptcy proceeding by the bankrupt * * * did knowingly and fraudulently and with intent to defeat the bankruptcy law transfer and cause to be *443transferred property of the bankrupt, to wit, a $6,800 check * * * made payable to the defendant Murray Appel * * * In violation of Title 18, United States Code, sections 152 and 2.” Respondent was fined $2,500 for this offense.
Petitioner Bar Association, proceeding under subdivision 4 of section 90 of the Judiciary Law, has presented to this court a certified copy of the judgment of conviction and, citing Matter of Chu (42 NY2d 490), seeks an order striking respondent’s name from the roll of attorneys and counselors at law in the State of New York on the ground that his felony conviction resulted in automatic disbarment.
Respondent has failed to appear or answer the petition.
Accordingly, the petition to strike respondent’s name from the roll of attorneys and counselors at law in the State of New York by reason of said conviction should be granted.
Kupferman, J. P., Lupiano, Birns, Sandler and Sullivan, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York.